 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF CALIFORNIA
 8

 9   JOHN VODONICK,                    )   Case No. 2:15-CV-00539 JAM-EFB
                                       )   (PS)
10                      Plaintiff,     )
                                       )
11        v.                           )
                                       )
12   FEDERAL NATIONAL MORTGAGE         )
     ASSOCIATION, INC., A FEDERALLY    )
13   CHARTERED CORPORATION, ALL        )   RELATED CASE ORDER
     PERSONS CLAIMING ANY RIGHT,       )
14   TITLE OR INTEREST IN CERTAIN      )
     REAL PROPERTY; AND DOES 1         )
15   THROUGH 50, INCLUSIVE,            )
                                       )
16                      Defendants.    )
     JOHN VODONICK,                    )   Case No. 2:21-CV-01008 KJM-JDP
17                                     )
                        Plaintiff,     )
18                                     )
          v.                           )
19                                     )
     FEDERAL NATIONAL MORTGAGE         )
20   ASSOCIATION, INC., A FEDERALLY    )
     CHARTERED CORPORATION, ALL        )
21   PERSONS CLAIMING ANY RIGHT,       )
     TITLE OR INTEREST IN CERTAIN      )
22   REAL PROPERTY; AND DOES 1         )
     THROUGH 50, INCLUSIVE,            )
23                                     )
                        Defendants.    )
24

25        Examination of the above-entitled actions reveals that these
26   actions are related within the meaning of Local Rule 123 (E.D. Cal.
27   2005).    Accordingly, the assignment of the matters to the same
28   judge and magistrate judge is likely to affect a substantial


                                       1
 1   savings of judicial effort and is also likely to be convenient for

 2   the parties.

 3        The parties should be aware that relating the cases under

 4   Local Rule 123 merely has the result that these actions are

 5   assigned to the same judge and magistrate judge; no consolidation

 6   of the actions is effected.   Under the regular practice of this

 7   court, related cases are generally assigned to the judge and

 8   magistrate judge to whom the first filed action was assigned.

 9        IT IS THEREFORE ORDERED that the action denominated

10   2:21-CV-01008 KJM-JDP be reassigned to Judge John A. Mendez and

11   Magistrate Judge Edmund F. Brennan for all further proceedings, and

12   any dates currently set in this reassigned case only are hereby

13   VACATED.   Henceforth, the caption on documents filed in the

14   reassigned case shall be shown as 2:21-CV-01008 JAM-EFB.

15        IT IS FURTHER ORDERED that the Clerk of the Court make

16   appropriate adjustment in the assignment of civil cases to

17   compensate for this reassignment.

18        IT IS SO ORDERED.

19

20
     Dated:   July 8, 2021            /s/ John A. Mendez
21
                                      THE HONORABLE JOHN A. MENDEZ
22                                    UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28


                                      2
